 4:16-cr-03067-JMG-CRZ Doc # 126 Filed: 01/07/21 Page 1 of 3 - Page ID # 235




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:16-CR-3067

vs.                                               PRELIMINARY ORDER OF
                                                       FORFEITURE
ANTHONY R. ROE,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Issuance of
Preliminary Order of Forfeiture (filing 123). Count II of the indictment in this
case (filing 1) charged the defendant with attempting to receive visual
depictions of a minor engaged in sexually explicit conduct, in violation of 18
U.S.C. § 2252A(a)(2) and (b)(1). The indictment contained a forfeiture
allegation seeking the forfeiture, pursuant to 18 U.S.C. § 2253, of the property
used to commit the offense. Filing 1 at 2. The parties agree that the property
is a Huawei H881C Ascend Plus cell phone. Filing 119 at 1.
      The defendant has pled guilty to Count II of the indictment and admitted
the forfeiture allegation. Filing 119; filing 124. By virtue of pleading guilty to
the charge and admitting the forfeiture allegation, the defendant has forfeited
his interest in the property, and the plaintiff should be entitled to possession
of the property pursuant to 18 U.S.C. § 2253. Therefore, the plaintiff's motion
for preliminary order of forfeiture is granted.


      IT IS ORDERED:


      1.    The plaintiff's Motion for Issuance of Preliminary Order of
            Forfeiture (filing 123) is granted.
4:16-cr-03067-JMG-CRZ Doc # 126 Filed: 01/07/21 Page 2 of 3 - Page ID # 236




    2.    Based upon the defendant's guilty plea and admission of the
          forfeiture allegation of the indictment, the plaintiff is
          authorized to seize the Huawei H881C Ascend Plus cell
          phone.

    3.    The defendant's interest in the property is forfeited to the
          plaintiff for disposition in accordance with law, subject to the
          provisions of 18 U.S.C. § 2253.

    4.    The property is to be held by the plaintiff in its secure
          custody and control.

    5.    Pursuant to 18 U.S.C. § 2253, the plaintiff shall publish for
          at least thirty consecutive days on an official Internet
          government forfeiture site (www.forfeiture.gov) notice of this
          order, notice of publication evidencing the plaintiff's intent
          to dispose of the property in such manner as the Attorney
          General may direct, and notice that any person, other than
          the defendant, having or claiming a legal interest in the
          property must file a petition with the court within thirty
          days of the final publication of notice or of receipt of actual
          notice, whichever is earlier.

    6.    Such published notice shall state that the petition referred
          to in paragraph 5, above, shall be for a hearing to adjudicate
          the validity of the petitioner's alleged interest in the
          property, shall be signed by the petitioner under penalty of
          perjury, and shall set forth the nature and extent of the
          petitioner's right, title or interest in the property and any



                                    -2-
4:16-cr-03067-JMG-CRZ Doc # 126 Filed: 01/07/21 Page 3 of 3 - Page ID # 237




          additional facts supporting the petitioner's claim and relief
          sought.

    7.    The plaintiff may also, to the extent practicable, provide
          direct written notice to any person known to have alleged an
          interest in the property as a substitute for published notice
          as to those persons so notified.

    8.    Upon adjudication of all third-party interests, this Court will
          enter a final order of forfeiture pursuant to 18 U.S.C. § 2253,
          in which all interests will be addressed.

    Dated this 7th day of January, 2021.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -3-
